The Attorney        General of Texas
                                                   July 22, 1986
 JIM MATTOX
 Attorney General


 Supreme Court Building         Honorable Jim Mapel                 opinion NO. .x+527
 P. 0. Box 12546
                                Criminal District A1:t:ornev
 Austin. TX. 7671% 2546
 512/47&2501                    Brazoria County Courthouse          US: Whether the mayor of a chapter
 Telex 9101674-1367             Angleton, Texas   7?515             11 village is authorized to veto an
 Telecopier  512/476-0266                                           ordinance or resolution adopted by
                                                                    the board of aldermen
 714 Jackson, Suite 700
 Dallas, TX. 752024506          Dear Mr. Mapel:
 21417424944
                                     You have asked whether the mayor of a village organized pursuant
                                to chapter 11 of T::1:le28, V.T.C.S., has the authority to "veto" an
 4624 Alberta Ave., Suite 160
 El Paso, TX. 799052793
                                ordinance or resolution adopted by the board of aldermen.         See
 915153~3464                    V.T.C.S. arts. 1133,-1153. You inform us that the village in quest=
                                was organized pursuant to chapter 11, and that the board of aldermen
                                of the village has never adopted the provisions of chapter 1 through
-1    Texas, Suite 7W           10 of Title 28, V.T.C.S. You also inform us that in the past the
     Mon. TX. 77002.3111
                                mayor of the villasa has utilized article 997. V.T.C.S., to "veto"
 ~,13/223-5a66
                                ordinances or resolntzionsduly adopted by the board of aldermen.

 606 Broadway. Suite 312             As a preliminary matter, municipal corporations within this state
 Lubbock. TX. 79401.3479        are one of three types. Those municipal corporations organized under
 006/747-5236
                                chapters 1 through 10 or chapter 11 of Title 28 are "general law
                                cities" as distinguished from "home rule" cities that are organized
 4303 N. Tenth. Suite B         pursuant to article: XI, section 5, of the Texas Constitution. See
 McAllen. TX. 76501-1665        Attorney General Opinion JM-169 (1984). Villages incorporated un=
 51216824547                    chapter 11 have fmowers more limited than those organized under
                                chapters 1 through 'LO. -
                                                        Id.
 200 Main Plaza. Suite 400
 San Antonio, TX. 762052797          General law cities can exercise only those powers that are
 51212254191                    expressly or impliedly conferred by law, and such power will be
                                implied only when such power is reasonably incident to those expressly
 An Equal Opportunity/
                                aranted or is essenl::,al
                                                        to the obiect and ourooses of the coruoration.
 Affirmative Action Employer    see City of West Lake Hills v. Westwood Legal-Defense Fund, 548 S.W.2d
681, 683 (Tex. Ci;. App. - Waco 1980, no writ).          Article 997,
                                V.T.C.S., which authorizes a mayor to "Veto" resolutions and
                                ordinances adopted b:y a city council, is found in chapter 3 of Title
                                28. -See V.T.C.S. ax. 997.

                                     Although chaptw: 11 authorizes the adoption of chapters 1 through
                                10, see V.T.C.S. art. 961, you have informed us that the village in
                                ques&    has not done so. Article 997 does not authorize the mayor of




                                                          p. 2426
Honorable Jim Mapel - Page 2.   (JM-527)




a chapter 11 village to "vc!to"resolutions and ordinances adopted by
the board of aldermen. C'lapter 11 of Title 28 is devoid of any
provision which expressly cmr impliedly confers such "veto" power on
the mayor. Consequently, 'we conclude that the mayor of a village
organized pursuant to chapter 11 of Title 28, V.T.C.S., does not have
the authority to "veto" r~zsolutions and ordinances adopted by the
board of aldermen. This conclusion is consistent with Attorney
General Opinion MW-394 (1981.). In that opinion, this office held that
a town organized pursuant t'>chapter 11 of Title 28, V.T.C.S., cannot
utilize articles 998, 999, 999a. of chapter 3 of Title 28, without
following the prerequisites of article 961. See generally Attorney
General Opinion MW-394 (198:.).

                              SUMMARY

             The mayor of a village organized pursuant to
          chapter 11 of Titla 28, V.T.C.S., may not utilize
          article 997, V.T.C.S., to "veto" resolutions and
          ordinances adopted by the board of aldermen.




                                     J w
                                          Very truly yours


                                               k
                                          JIM     MATTOX
                                          Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney Ge:wral

MARY KELLER
Executive Assistant Attorn=:{General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tony Guillory
Assistant Attorney General




                                p. 2427